Citation Nr: 9904308	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-32 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for immune deficiency (IgA 
and IgE immunoglobulin) to include as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991, including service in the Persian Gulf War.  
This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  


REMAND

The RO has found that the veteran's claim for service 
connection is not well grounded because no nexus between 
current disability and service has been established.  

In July 1993, Daniel J. Stechschulte, M.D., a Professor of 
Medicine at The University Kansas Medical Center, reported 
that he examined the veteran for a chief complaint of 
wheezing when going to bed at night.  This had never caused 
significant shortness of breath for her and she had never had 
an asthmatic attack.  Her history was that she had had 
possible pneumonia in 1988, and as a child had had episodes 
of sinusitis and colds which were not atypical.  She also had 
a history of periodic episodes of "sinusitis", but really 
denied seasonal symptoms suggestive of allergic respiratory 
disease or allergic conjunctivitis.  Dr. Stechschulte further 
reported that in reviewing laboratory studies it is obvious 
that the veteran has an IgA deficiency; that a significant 
number of patients with IgA deficiency have increased 
respiratory and gastrointestinal symptoms, usually manifested 
by sinusitis and bronchitis, and/or respiratory infections, 
and/or recurrent episodes of diarrhea; that it is entirely 
possible that the veteran has low-grade bronchitis and 
episodes of sinusitis associated with the deficiency of the 
IgA immunoglobulin isotype, and that it is possible that the 
exposure in late 1990 and early 1991 to environmental 
pollutants and irritants may have exacerbated her respiratory 
complaints, although it is impossible at this point in time 
to document that possibility.  The physician further noted 
that the etiology of IgA deficiency is not known, but that 
etiologic theories consist of a viral infection, congenital 
abnormality, a genetic susceptibility, and possibly exposure 
to unidentified chemicals.  

The veteran's health records from Kansas State University for 
September 1993 reflect that the veteran had gone to the VA 
hospital in Topeka that summer with complaints of tiredness 
and general malaise and that a work-up at that time was 
essentially normal except for the unusual pattern of serum 
globulins in that there was a deficiency of IgA and IgE.  The 
veteran testified in March 1998 that she was exposed to 
pollutants continuously in the Persian Gulf with the smoke 
being so thick as to block the sun.  The service medical 
records reflects a diagnosis of bronchial pneumonia in 
September 1991 and she was seen for sinusitis and flu-like 
symptoms during service.  

The Board is precluded by the Court of Veterans Appeals 
(Court) from injecting its opinion in any matter requiring 
medical expertise.  Consequently, it is the judgment of the 
Board that the veteran should have an examination by VA 
physicians with consideration of the opinion expressed by the 
veteran's private physician in July 1993.  Other action is 
being requested to ensure that the veteran's complete 
clinical records are available for review by VA's clinicians 
and adjudicators.  Therefore, this case is REMANDED for the 
following action:

1.  The RO must request the appellant to 
provide the names and addresses of all 
health care providers, private and VA, 
from whom she has obtained medical 
treatment for any disorder claimed to be 
related to immune deficiency since 
December 1991.  Any evidence received in 
response to this request should be 
associated with the claims folder.  

2. Next, the RO should schedule the 
appellant for a comprehensive VA 
examination by a hematologist, a 
respiratory specialist, and an 
otolaryngologist to determine the nature 
and etiology of any immune deficiency 
disorder present.  The examiners should 
be aware that the veteran is also 
claiming benefits based on disability 
resulting from environmental hazards 
during her military service in the 
Persian Gulf.  All appropriate X-rays and 
special studies, to include pulmonary 
function studies, must be conducted.  The 
examiners must review the veteran's 
claims folders, especially the service 
medical records, and a copy of this 
REMAND.  Following the examination the 
physicians must answer the question as to 
whether it is at least as likely as not 
that any currently diagnosed immune 
deficiency disorder produces chronic 
disability and, if so, whether is related 
to the veteran's active duty service, to 
include her service in the Persian Gulf 
where she reportedly was exposed to oil 
fire fumes and vapors.  The examiners 
should include in their commentary a 
discussion of the July 1993 report from 
Dr. Stechschulte, which is summarized 
above and present in its entirety in the 
claims folder, in regard to the 
examination findings made.  

A complete rationale for any and all 
opinions provided must be included in the 
report by each of the examiners, and each 
examiner should reconcile her/his report 
with the reports authored by any 
colleague.  The examination report should 
be typed.  

The appellant should be given adequate 
notice of this examination, which 
includes advising her of the consequences 
of failure to report for the examination.  
If she fails to report for the 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

After completion of the above, the RO should readjudicate the 
appellant's claim of entitlement to service connection for 
disability produced by an immune deficiency disorder.  If 
this benefit remains denied, the appellant and her 
representative must be furnished a supplemental statement of 
the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she and/or her representative may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
      DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


